Jamie M. Evans, OSB 11 7064
Evans & Evans PC
222 NE Park Plaza Drive, Suite 113
Vancouver, WA 98684
Phone: 503-200-2723; Fax: 360-828-8724
Jamie@evans-evans.com


                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                                   )
                                                   )
                                                   )
 JUDIW, 1                                          )
                                                   )   Case No. 3:18-cv-01056-SB
               Plaintiff,                          )
                                                   )   ORDER FOR ATTORNEY FEES
       v.                                          )   UNDER THE EQUAL ACCESS TO
                                                   )   JUSTICE ACT
 ANDREW M. SAUL,                                   )
 Commissioner of Social Security,                  )
                                                   )
               Defendant.                          )
                                                   )
                                                   )


       It is hereby ORDERED that attorney fees in the amount of $11,858.54 shall be awarded

to Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

        The parties agree that attorney fees in the amount of $11,858.54 will be paid to Plaintiffs

attorney, subject to verification that Plaintiff does not have a debt which qualifies for offset

against the awarded fees, pursuant to the Treasury Offset Program as discussed in Astrue v.

Ratliff, 560 U.S. 586 (2010).




1 In the interest of privacy, this order uses only the first name and the initial of the last name of

the non-governmental party.                                                         Jamie M. Evans
ORDER FOR ATTORNEY FEES UNDER                                                  OSB 117064; WSB 38182
THE EQUAL ACCESS TO JUSTICE ACT - 1                                              Attorney for Plaintiff
                                                                                  Evans & Evans, PC
                                                                             222 NE Park Plaza Dr, Ste 113
                                                                                Vancouver, WA 98684
                                                                                   Ph: 503-200-2723
                                                                                   Fx: 360-828-8724
       If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney,

Jamie Evans : 222 NE Park Plaza Drive, Suite 113, Vancouver, WA 98684. If Plaintiff has a

debt, then the check for any remaining funds after offset of the debt shall be made out to Plaintiff

and mailed to Plaintiffs attorney' s office at the address stated above.

       IT IS SO ORDERED.

       DATED this /~ ~:y of        dcl~J-tr ,2019.

                                                      United States Magistrate Judge


       Proposed Order Submitted:       October 14, 2019

        Isl Jamie M. Evans
       Jamie M. Evans, OSB # 117064
       Attorney for Plaintiff
       Evans & Evans, PC
       Ph.: 503-200-2723
       Fax: 360-828-8724
       Jamie@evans-evans.com




                                                                                  Jamie M . Evans
ORDER FOR ATTORNEY FEES UNDER                                                OSB 117064; WSB 38 182
THE EQUAL ACCESS TO JUSTICE ACT - 2                                            Attorney fo r Plaintiff
                                                                                Evans & Evans, PC
                                                                           222 NE Park Plaza Dr, Ste 113
                                                                              Vancouver, WA 98684
                                                                                 Ph 503-200-2723
                                                                                 Fx: 360- 828-8724
